Citation Nr: 0032125	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cardiovascular/hypertensive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from July 
1969 to November 1969 with subsequent service, including 
additional periods of active duty for training in the Army 
National Guard of Kentucky until April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appellant originally requested that he be afforded a 
Travel Board hearing at the time he submitted his substantive 
appeal in July 1999.  He changed this request to one for a 
local hearing in a written statement received in August 1999.  
Finally, the appellant's representative submitted a statement 
in October 1999 that withdrew the appellant's request for the 
local hearing.  Accordingly, the Board finds that the 
appellant's request for a hearing has been properly withdrawn 
and will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2000).

The Board notes that the appellant appeared to raise a new 
issue at the time he submitted his notice of disagreement in 
March 1999.  The appellant said that he thought he was 
suffering from post-traumatic stress disorder.  This issue 
has not yet been adjudicated or certified on appeal.  
Therefore, it is referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
and cardiovascular/hypertensive disease was denied by an 
unappealed final Board decision in March 1996.

2.  Evidence received since the March 1996 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Service medical records do not reflect complaints, 
treatment or diagnosis of a psychiatric disorder or 
cardiovascular/hypertensive disease while on active duty for 
training.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active duty for training.  38 U.S.C.A. §§ 101(21), (22), 
(24), 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.6 (2000).

2.  A cardiovascular/hypertensive disease was not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. §§ 
101(21), (22), (24), 1101, 1110, 5107; 38 C.F.R. § 3.6 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The claimant served an initial period of active duty for 
training from July 1969 to November 1969, with additional 
service in the Army National Guard of Kentucky until April 
1975.  A review of his service medical records (SMRs) for the 
period from November 1969 to September 1973 does not reflect 
any treatment for a psychiatric diagnosis or 
cardiovascular/hypertensive disease.  A quadrennial physical 
examination, dated in September 1973, reported that the 
veteran was nervous which caused an increased heart rate and 
blood pressure.  There was a single blood pressure reading 
for the examination that recorded a pressure of 150/80.  The 
September 1973 physical examination was the last SMR entry.  

The claimant filed a claim in August 1993 to establish 
service connection for an acquired psychiatric condition and 
cardiovascular/hypertensive disease.  The claim was denied by 
a Board decision dated March 1996.  The claimant requested a 
reconsideration of the decision but this request was denied 
in September 1996.  He failed to perfect an appeal of the 
March 1996 Board decision.  Therefore, the March 1996 is the 
last clear final decision.  38 U.S.C.A. § 7105 (West 1991).  
Accordingly, the claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

Evidence of record at the time of the Board's March 1996 
denial consisted of the claimant's SMRs; DD Form 214 dated in 
November 1969; National Guard Bureau (NGB) Form 22 depicting 
service in the Army National Guard of Kentucky for the period 
from April 1969 to April 1975; treatment records from B. 
Smith, M. D., for the period from March 1976 to August 1993; 
VA examination reports, dated in October 1993; statement from 
J. S. Hofer, M. D., dated in February 1995; hearing 
transcript, dated in March 1995; and statements from the 
claimant.  Based on this evidence, the Board denied the 
appellant's claim by finding that he had not achieved 
veteran's status; that there was no evidence of a diagnosis 
of a psychiatric disorder in service and that his diagnosed 
disorder had not been related to service; and, that the 
appellant's hypertension had not been related to service.  

In November 1996, the claimant filed to reopen his claim for 
service connection for an acquired psychiatric disorder and 
for cardiovascular/hypertensive disease.  Since the Board's 
March 1996 decision, the evidence added to the file includes:  
(1) duplicate copies of DD Form 214 and NGB Form 22; (2) NGB 
Form 23, Retirement Credits Record; (3) roster of personnel 
ordered to state active duty, listing dates for the appellant 
of April 4 and 5 with no year specified; (4) letter from 
Commonwealth of Kentucky Department of Military Affairs, 
dated in June 1997; (5) treatment records from Dr. Hofer, for 
the period from February 1998 to March 1999; and (6) 
statements from the appellant.

Initially, the Board notes that all of the evidence added to 
the claims file, with the exception of the DD 214 and NGB 
Form 22, since the March 1996 Board decision, is new evidence 
in that it was not of record before.  However, the issue 
still remains as to whether or not the evidence is material 
and of such probative value as to warrant a reopening of the 
veteran's claim.

As noted the appellant's DD 214 and NGB From 22 are 
duplicative of evidence previously submitted.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the remaining evidence 
submitted since the March 1996 Board decision, constitutes 
new and material evidence.  The NGB Form 23 provides evidence 
of six separate active duty for training periods for 
consideration that was not available before.  The records 
from Dr. Hofer show treatment for hypertension that has not 
been related solely to obesity. 

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the Board's March 
1996 decision is new and material.  In light of that finding, 
the Board will proceed to adjudicate the claim on its merits. 

Service Connection

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service; or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  In 
addition, certain chronic diseases, including psychoses and 
cardiovascular/hypertensive disorders, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 1991).

The definition under 38 U.S.C.A. § 101(24) makes a clear 
distinction between compensating a veteran for disabilities 
incurred or aggravated on active duty and disabilities 
incurred or aggravated on active duty for training.  For a 
veteran to receive disability compensation for an injury or 
disease incurred on active duty for training, the disability 
must occur or be aggravated during the active duty for 
training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  An 
individual that has only served on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); see also D'Amico v. West, 209 F.3d 1322, 
1325-6 (2000)(Claim for veteran's disability benefits has 
five elements, the first of which is veteran status; 
38 U.S.C.A. § 5108 applicable to reopen claims involving 
veteran status).  

The March 1996 Board decision found that the appellant did 
not satisfy the criteria for veteran status because he had 
failed to provide evidence to show that he was not disabled 
during his initial period of active duty for training.  The 
Board, at that time, did not have the benefit of NGB Form 23 
in deciding if the additional periods of active duty for 
training might provide the necessary connection for veteran's 
status.

The NGB Form 23 contains information regarding the 
appellant's National Guard service year by year from April 
1969 to April 1975.  The form notes periods of "active duty 
or active duty training" for each year.  The entries reflect 
periods of 15 to 18 days per year from 1970 to 1975, which is 
consistent with annual active duty for training.  

The roster submitted contains a heading that states it is a 
list of personnel ordered to state active duty.  The roster 
is a page of names, to include the appellant, with entries 
showing dates of state active duty in April of an unspecified 
year that ranges from two to five days.  The roster was 
transmitted by the June 1997 letter from the Commonwealth of 
Kentucky Department of Military Affairs.  The letter informed 
the appellant of the enclosures and further informed that if 
a record was found of the appellant's activation for a 
truckers strike it would also be forwarded.

The SMRs do not show any diagnosis of a psychiatric disorder 
at any time during the appellant's period of National Guard 
service.  Nor do the SMRs show a diagnosis of cardiovascular 
or hypertensive disease during the appellant's period of 
National Guard service.  A vague reference to nervousness and 
an increased heart rate and blood pressure reading was noted 
at the time of the September 1973 quadrennial physical 
examination.  A single elevated blood pressure reading was 
noted at that time.

The postservice medical records do not provide support for 
the appellant's claims.  The records from Dr. Smith and Dr. 
Hofer do not provide any evidence of a psychiatric disorder.  
The records from Dr. Smith do show treatment for hypertension 
beginning in March 1976.  However, the records do not provide 
any etiology for the appellant's hypertension.  The records, 
and letter, from Dr. Hofer provide evidence of continued 
treatment for hypertension.  The records and letter do not 
relate the appellant's hypertension to any incident of 
service.

The VA examination reports from October 1993 noted a 
diagnosis of generalized anxiety disorder and essential, 
benign, weight-related hypertension.  The diagnosis of 
generalized anxiety disorder was the first, and only, 
evidence of a psychiatric disorder in the claims file.  The 
examiner did not relate the diagnosis to the appellant's 
National Guard service.  In regard to the appellant's 
hypertension, the examiner did not relate that disorder to 
the appellant' National Guard service.  In fact, the examiner 
described it as weight-related in origin.  There was no 
diagnosis of any type of cardiovascular disease.

In reviewing the evidence of service provided by the 
appellant, the Board finds that he has not served on active 
duty, as that term is defined by 38 U.S.C.A. § 101(21) and 
38 C.F.R. § 3.6(b).  The entries noted on his NGB Form 23 
show annual periods of active duty for training only with 
additional evidence of inactive duty for training for each 
year from 1970 to 1975.  Further, the roster submitted by the 
appellant does not show active duty as contemplated under the 
statute/regulations.  The duty was "state duty" in support 
of a state mission as indicated in the title of the roster 
and not part of duty for the armed forces.  See Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997) (Only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty 
training).  Because the appellant has not served on active 
duty, the Board finds that he is not entitled to the 
presumptions cited at 38 C.F.R. §§ 3.307, 3.309 for an 
acquired psychiatric disorder or cardiovascular/hypertensive 
disease.

The Board also finds that the appellant has not demonstrated 
that he was disabled during a period of active duty for 
training to warrant service connection for either an acquired 
psychiatric disorder or cardiovascular/hypertensive disease.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(In order to establish basic eligibility for veterans 
benefits based upon service in the National Guard, the 
appellant must establish that he was disabled from a disease 
or injury incurred or aggravated in the line of duty [in the 
National Guard]); see also Paulson.

The appellant has alleged that he incurred both an acquired 
psychiatric disorder and cardiovascular/hypertensive disease 
as a result of his National Guard service.  However, as a lay 
person the appellant is not competent to proffer the 
necessary medical evidence of current disability or nexus 
evidence showing a link between any current claimed disorder 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for an acquired psychiatric 
disorder or cardiovascular/hypertensive disease.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for 
cardiovascular/hypertensive disease is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

